Citation Nr: 0213390	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
disabling for stress fracture of the intertrochanteric area 
of the right femur.

2.  Entitlement to an initial rating greater than zero 
percent for stress of the left ankle (talus).

(The issue of entitlement to an initial rating greater than 
zero percent for stress fracture of the right medial tibial 
plateau, will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office, in which service connection was granted for 
a stress fracture of the right femur with a 10 percent 
disability rating assigned, and a stress fracture of the 
right medial tibial plateau and a stress fracture of the left 
ankle (talus) with each assigned a zero percent disability 
rating.  

In addition the March 1999 rating decision denied service 
connection for a stress fracture of the left femur and for a 
stress fracture of the right ankle and granted service 
connection for a stress fracture of the left medial tibial 
plateau, rated as zero percent disabling.  The veteran did 
not file a notice of disagreement with regard to these issues 
and they are not before the Board for appellate 
consideration.  Jursidiction of the veteran's file has 
subsequently been transferred to the regional office (RO) in 
Waco, Texas.

The veteran provided testimony before the undersigned Member 
of the Board via a videoconference with the RO in March 2002, 
a transcript of which has been associated with the claims 
file.

In regard to the claim of entitlement to an initial rating 
greater than zero percent for stress of the right medial 
tibial plateau the Board finds that further development is 
required.  Recently published regulations, effective February 
22, 2002, permit the Board to obtain evidence without 
remanding.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  
When the development is completed and the veteran has had 
opportunity to respond, the Board will prepare a separate 
decision addressing this issue.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.).


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  

2.  The veteran's stress fracture of the right femur has been 
manifested by no more than slight impairment of the 
hip/femur, with normal X-rays findings.

3.  The veteran's left ankle disability is manifested by more 
than slight limitation of motion, with no pain, weakness, or 
functional limitation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a stress fracture of the right femur, have not 
been met.  38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255, (2001).

2.  The criteria for an initial compensable rating for a 
stress fracture of the left ankle (talus) have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in June 1998, the veteran 
first complained of pain in the left ankle after stepping in 
a hole while marching three days earlier.  She reported that 
she had pain when she walked or marched but not while walking 
around the compartment or lying down.  On examination her 
left ankle had no edema, erythema or crepitus.  The diagnosis 
was mild sprain of the left ankle.  On follow-up examination 
of the left ankle in June 1998, she reported that she was 
doing better but her ankle was still painful.  On 
examination, the left ankle had full range of motion, with no 
pain.  There was tenderness to palpation of the anterior foot 
around the lateral extensor tendons.  There was no edema, 
erythema, bone pain or deformities, and strength was 5/5.  
The diagnosis was extensor tendonitis.

Further examination of the left ankle in June 1998 revealed 
tenderness to palpation of the anterior malleolus.  There was 
no edema or erythema.  There was full range of motion, no 
deformities and strength was 5/5.  The diagnosis was ankle 
tendonitis.

In July 1998 the veteran complained of pain in her right 
upper thigh after running "Battle Stations" that morning.  
She was brought to the hospital by ambulance.  She denied any 
trauma to the area and reported that the pain felt deep.  On 
examination her right proximal femur was tender to palpation.  
There was a positive Fulcrum test and a negative Patrick's 
test.  She was unable to do the hop test.  She had 2+ deep 
tendon reflexes and decreased strength on the right.  X-rays 
showed questionable periosteal changes of the right proximal 
femur.  The diagnosis was rule out stress fracture of the 
right proximal femur.

On follow-up examination for a stress fracture in July 1998, 
the veteran had an antalgic gait.  Patrick's and Fulcrum 
tests were negative and there was no edema.  The diagnosis 
was muscle strain.

A July 1998 radiologic examination report of a bone scan 
reflect 2-3+ abnormal uptake within the intertrochanteric 
region of the right proximal femur.  There was abnormal focal 
increased uptake in the medial tibial plateau, bilaterally, 
involving approximately 30 percent of the articular surface.  
In addition, there was abnormal 4+ uptake within the left 
talus.  It was noted that those areas were worrisome for 
stress fracture and that heterogeneous uptake about the feet 
and ankles suggested stress changes.  The impression was 
multiple abnormal areas of radiotracer accumulation, 
worrisome for early stress fracture including the 
intertrochanteric region of the right femur and bilateral 
medial tibial plateau.

Magnetic resonance imaging (MRI) of the pelvis was conducted 
in July 1998.  It showed an abnormally increased signal in 
the intertrochanteric region of the right hip, predominantly 
along the medial aspect.  There was otherwise normal signal 
within cortical and medullary bone.  The impression was that 
findings in the right hip were most consistent with a stress 
fracture.

An August 1998 follow-up stress fracture examination showed 
the veteran had an antalgic gait, positive Patrick's test, 
negative Fulcrum test, tenderness to palpation and no edema.  
The diagnoses were right femoral neck stress fracture and 
medial tibial plateau stress fracture.

The veteran was evaluated by a Medical Board that determined 
she was suffering from a right intertrochanteric femoral 
stress fracture and bilateral medial tibial plateau stress 
fractures.

In September 1998, while still on active duty, the veteran 
underwent a VA general medical examination and a joints 
examination.  The general medical examination revealed the 
veteran's gait had a limp and she walked with crutches.  
Examination of the knees showed no swelling or deformity and 
the knee joints were stable.  There was slight tenderness 
over the medial tibial plateau bilaterally.  Range of motion 
of the knees was zero degrees extension and 135 degrees 
flexion with slight pain.  Examination of the ankles showed 
no swelling or deformity.  The ankle joints were stable.  
Range of motion of the right ankle was 10 degrees 
dorsiflexion and 30 degrees plantar flexion.  The diagnosis 
was right intertrochanteric stress fracture and bilateral 
medial tibial plateau stress fracture.

A VA joints examination revealed tenderness over the anterior 
lateral left ankle.  There was no swelling, crepitus or 
tenderness in either ankle, and both ankles had full 
extension and flexion, with 30 degrees of extension and 45 
degrees of plantar flexion without pain and without weakness.  
The examiner reported that there was no pain against 
resistance and no evidence of any lack of endurance or lack 
of coordination on movement of the feet and ankles.

Examination revealed that the right thigh was 16 1/2 inches and 
the left was 17 1/4 inches in circumference.  There was deep 
tenderness over the right greater trochanter.  The right hip 
easily flexed from zero to 125 degrees and extended 30 
degrees without pain.  The right hip had pain at 30 degrees 
of adduction, but no pain at 45 degrees of abduction.  There 
was pain in the right hip at 30 degrees of internal rotation 
and no pain at 60 degrees of external rotation.  The examiner 
found that there was no weakened movement, other painful 
motion of the right hip, lack of endurance or lack of 
coordination.  There was pain at the extremes of internal 
rotation and adduction.  There was one inch of atrophy of the 
right thigh.  The diagnoses were status following stress 
fractures of the right femur in the intertrochanteric area 
and of the tibial plateau of both knees and of the left 
talus.  It was noted that the veteran was still in a healing 
phase and there was atrophy of the right thigh because of the 
use of the crutches for the past six weeks.  Her prognosis 
was good but another six months was anticipated until 
recovery occurred.

A VA joints examination was conducted in October 2001.  
Examination of the left ankle showed that the veteran had no 
symptoms.  It was noted that the left ankle had been painful 
at one time but since then it was much better.  There was no 
tenderness or swelling.  The range of motion was from 10 
degrees dorsiflexion to 40 degrees plantar flexion 
bilaterally and there was no pain on palpation about the 
ankle.  The diagnosis was basically negative orthopedic 
examination of both ankles.  

On examination of the right femur the veteran reported that 
she had pain about the right hip area which was centered in 
the region of the greater trochanter but radiated forward 
into the inguinal region and posteriorly to the buttock.  She 
stated that she had occasional popping, particularly if it 
was cold and she experienced soreness when it was cold.  
Examination revealed that she stood with a level pelvis and 
did not have Trendelenburg on either side.  She walked 
gracefully and did not have an antalgic gait.  There was 
tenderness of the greater trochanter and less so in the 
inguinal buttock areas.  With her leg flexed on the thigh and 
the thigh on the abdomen, the right hip flexed to 90 degrees, 
at which point she stopped because of pain.  Abduction also 
caused pain in the hip.  External rotation was 15 degrees, 
and internal rotation was zero degrees.  She could perform 
straight-leg raising to 70 degrees on the left and to 60 
degrees on the right.  The diagnosis was pain in the region 
of the greater trochanter and the trochanteric bursa 
associated with having had a stress fracture of the 
intertrochanteric area of the right femur.  The examiner 
commented that he was sure that the intertrochanteric area 
had healed.  X-rays (multiple views) of the right hip 
revealed normal findings, with no change since earlier films 
and no fracture.

At the videoconference hearing in March 2002, the veteran 
testified that she was not currently receiving treatment and 
the last time she had received treatment was probably in 
October 2000.  She had taken Tylenol (over-the-counter) as 
needed for pain.  She stated that she had pain on motion of 
her legs.  Certain movements of the right side and right knee 
and right ankle were very limited and when she moved in a 
certain direction it was very painful.  Hearing Transcript 
(Tr.), pp. 3-4, 12.  The tibia, ankle and the femur had been 
affected by the weather, and she reportedly had missed 
several days of work.  She said she was unable to walk long 
distances during the colder months and that even a short walk 
was sometimes painful.  Pain seemed to have increased in 
severity since service.  Tr., p. 5.  She reported that her 
right hip would pop or crack when she walked and that she did 
not have a wide range of motion in the right hip area and it 
was painful when she moved.  She had received no private 
medical treatment for her disability.  Tr., p. 8.  She stated 
that her ankle popped when she walked or during the winter 
months and that it became swollen when she exercised or 
walked long distances.  Tr., pp. 10-11.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

When an appeal is taken from an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where an evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59.

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b).  Nevertheless, the evaluation of 
the same disability under various diagnoses is to be avoided.  
The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

Diagnostic Code 5255, 38 C.F.R. § 4.71a, (impairment of the 
femur) provides that a fracture of the shaft or anatomical 
neck of the femur, with nonunion, with loose motion (spiral 
or oblique fracture) warrants an 80 percent rating; with 
nonunion, without loose motion, and weight-bearing preserved 
with the aid of a brace; or, fracture of the surgical neck 
of, with false joint, warrants a 60 percent rating. Malunion 
with marked knee or hip disability warrants a 30 percent 
rating.  Malunion with moderate knee or hip disability 
warrants a 20 percent rating and with slight knee or hip 
disability warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Code 5255.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a maximum 20 percent rating if the limitation is marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The normal range of 
motion of the ankle is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other 
than those provided by the VCAA." 66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been fulfilled.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claims.  The veteran established service connection, prior to 
which the RO had obtained her service medical records and she 
had been afforded a VA examination.  In the letter notifying 
her of the grant of service connection, she was advised that 
she could request a reevaluation of her service-connected 
disabilities.  After she expressed disagreement with the 
ratings assigned the RO, in a letter of August 2001, notified 
her of the evidence needed to establish a higher rating and 
that she should identify any medical or lay evidence that 
would help to support a higher rating.  In respect to medical 
evidence, she was advised that the RO would obtain her 
records if she authorized their release, or that she could 
get them if she desired.  She was also asked to tell the RO 
about any additional information or evidence that she wanted 
VA to try to obtain for her and was advised that the RO would 
assist her in obtaining such evidence as medical and 
employment records and records from other Federal Agencies.  
The RO explained that her duty was to identify such evidence 
so the RO could request it.  She was also advised that she 
would be afforded an examination.  

Thereafter, the RO obtained VA medical and had the veteran 
examined.  She did not identify any private medical records, 
employment records or other evidence for the RO to obtain.  
Furthermore, the RO has provided the specific laws and 
regulations pertaining to rating the disabilities at issue 
and the veteran was afforded a personal hearing.  In light of 
the above, the Board finds that the duty to notify has been 
satisfied and all relevant facts have been adequately 
developed to the extent possible.  No further assistance to 
the veteran in developing the facts pertinent to her claims 
is required to comply with the duty to assist under both the 
former law and the VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Having determined that the duty to notify and assist have 
been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.




Stress fracture of the intertrochanteric area of the right 
femur

The veteran essentially asserts that the current 10 percent 
evaluation for a stress fracture of the intertrochanteric 
area of the right femur (right hip disability) does not 
accurately reflect the degree of disability that she 
experiences. 

The RO has evaluated the veteran's right hip disability as 10 
percent disabling by analogy under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5255, which pertains to 
impairment of the femur when there is malunion with slight 
hip impairment, even though in this case there is no evidence 
of malunion of the femur.  See 38 C.F.R. § 4.20.  In order to 
warrant the next higher evaluation of 20 percent under 
Diagnostic Code 5255, the evidence must show that the 
veteran's right hip disability is productive of moderate 
right hip disability.  

The evidence shows that during service the veteran complained 
of pain in her right upper thigh and her right proximal femur 
was tender to palpation.  The diagnosis was rule out stress 
fracture of the right proximal femur.  The diagnosis at the 
time of the follow-up examination was only muscle strain.  On 
VA general examination in September 1998 the diagnosis was 
right intertrochanteric stress fracture, although the 
examiner did not report any clinical findings regarding the 
right hip. The September 1998 VA joints examination revealed 
deep tenderness over the right greater trochanter, although 
the right hip "easily" flexed from zero to 125 degrees and 
extended 30 degrees without pain.  However, there was pain in 
the right hip at 30 degrees of adduction but no pain at 45 
degrees of abduction or at 60 degrees of external rotation.  
The examiner noted that there was hip pain at the extremes of 
internal rotation and adduction but that there was no 
weakened movement or other painful motion, and no evidence of 
lack of endurance or incoordination.  It was noted that the 
veteran was still in a healing phase and there was one-inch 
atrophy of the right thigh because of the use of the crutches 
for the past six weeks.  However, her prognosis was good but 
another six months was anticipated until recovery occurred.  

On VA examination in 2001 the veteran still reported pain 
about the right hip area.  However, no gait abnormality was 
noted and she could stand with a level pelvis.  There was 
tenderness of the greater trochanter and with the leg flexed 
on the thigh and the thigh on the abdomen, the right hip 
could flex to 90 degrees at which point there was pain.  
Abduction caused pain in the hip and external rotation was to 
15 degrees.  Internal rotation was to zero degrees.  The 
diagnosis was pain in the region of the greater trochanter 
and the trochanteric bursa associated with having had a 
stress fracture of the intertrochanteric area of the right 
femur.  The examiner noted that he was sure that the 
intertrochanteric was healed and he expected X-rays to be 
normal, which they were.  Thus, there is no radiographic 
evidence of any residuals of the stress fracture.  

Based on the evidence, the veteran's right hip disability 
more nearly approximates the criteria for a 10 percent 
evaluation under Diagnostic Code 5255, which is currently 
assigned.  Moderate hip disability has not been demonstrated 
and therefore a higher disability evaluation of 20 percent 
under Diagnostic Code 5255 is not warranted.  Importantly, 
although the veteran had been previously diagnosed with a 
right intertrochanteric stress fracture, the October 2001 VA 
examination included multiple X-ray views of the right hip 
and they were normal.  Additionally, the examiner believed 
that the intertrochanteric area had healed and the diagnosis 
was pain in the region of the greater trochanter and the 
trochanteric bursa associated with having had a stress 
fracture of the intertrochanteric area of the right femur.  
However, pain in and of itself is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The Board has considered whether an evaluation greater than 
10 percent is warranted under Diagnostic Code 5250 (ankylosis 
of the hip); however, the veteran hip is not ankylosed.  
Diagnostic Code 5251 provides a maximum disability rating of 
10 percent for limitation of extension of the thigh so the 
veteran could not be awarded a higher rating under this code.  
Under Diagnostic Code 5252, flexion limited to 45 degrees 
warrants a 10 percent disability evaluation and flexion 
limited to 30 degrees warrants a 20 percent disability 
evaluation.  The evidence shows that the veteran's right hip 
could flex to 90 degrees and, even considering that motion 
was reported to become painful at that point a rating higher 
than 10 percent would not be warranted.  Limitation of 
abduction, when motion is lost beyond 10 degrees, warrants a 
20 percent disability evaluation under Diagnostic Code 5253.  
However, the medical evidence shows that at the time of the 
1998 joints examination there was no pain at 45 degrees of 
abduction does not show limitation of abduction of the thigh 
to that extent; therefore, a higher evaluation is not 
warranted under that diagnostic code.  The evidence also does 
not show that the veteran has a flail hip joint to warrant a 
higher evaluation under Diagnostic Code 5254.  In fact, 
radiographically the veteran has a normal right hip as 
demonstrated by multiple views in October 2001.  The 
veteran's disability fits the criteria for none of these 
diagnostic codes, and none would result in a higher 
disability evaluation for her right hip disability.

In addition, with respect to the veteran's complaints of 
pain, the Board notes that the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca, supra 
at 206.  Here, the veteran is evaluated under Diagnostic Code 
5255.  Inasmuch as that code does not specify how the 
"disability" upon which it is predicated is to be 
manifested, one can conclude that the disability could be 
manifested by limitation of motion of the hip or knee.  
Additionally, the evidence does not show arthritis of the 
right hip or any other current abnormality that has been 
objectively documented.  Thus, the Board does not find a 
basis for a separate rating based on a limitation of motion 
code.  Nevertheless, consideration must be given to whether a 
higher rating is warranted under a limitation of motion code.  

The Board finds that the veteran's hip disability meets the 
criteria for no more than a 10 percent evaluation under 
Diagnostic Code 5253.  In 1998 she could externally rotate 
her right thigh to 60 degrees without pain.  In 2001 she 
purportedly could externally rotate the thigh to only 15 
degrees even though her hip had undergone additionally 
healing.  The reasons for this discrepancy is unclear but, in 
any event, there was no pain on external rotation noted.  
Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out the affected leg more than 15 degrees, 
warrants a 10 percent disability evaluation, which is the 
rating currently assigned.  It is further noted that the 
right hip "easily" extended to 30 degrees without pain at 
the 1998 examination, thus not even meeting the requirements 
of limitation to five degrees required for a 10 percent 
rating under Code 5251.  Thus even with consideration of the 
Court's holding in DeLuca, there is no basis for a higher 
rating based on pain and any functional loss.  See 38 C.F.R. 
4.40, 4.45, and 4.59.  

Thus, despite the veteran's subjective complaints, there is 
no X-ray evidence of any right hip abnormality and it appears 
that her stress fracture healed as it was expected to do.  
The medical evidence does not provide evidence of hip 
pathology to support for any greater symptoms than noted in 
1998.  In sum, the a preponderance of the probative and 
competent evidence shows that the current 10 percent rating 
is consistent with the degree of disability right hip shown.

The Board notes that this case involves an appeal as to the 
initial evaluation of 10 percent for a stress fracture of the 
right femur.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  However, in the 
case at hand, the Board finds that the evidence of record 
does not support a staged rating.   Fenderson, supra.

Stress fracture of the left ankle (talus).

The veteran has a zero percent disability evaluation for a 
stress fracture of the left ankle (talus), rated as zero 
percent disabling under Diagnostic Code 5271.  In order to 
warrant a compensable evaluation of 10 percent under 
Diagnostic Code 5271 the medical evidence must show moderate 
limited motion of the left ankle. 

In this case, service medical records show a diagnosis of a 
mild sprain of the left ankle in June 1998.  By the time of 
the VA joints examination in September 1998 there was no 
swelling, crepitus or tenderness of either ankle and both 
ankles were described as having full extension and flexion, 
reported as 30 degrees extension and 45 degrees plantar 
flexion, without pain or weakness.  Thus, at that time the 
medical evidence showed an essentially normal left ankle.  
Further examination of the left ankle in October 2001 shows 
the veteran had no symptoms.  There was no tenderness or 
swelling.  The range of motion of each ankle was from 10 
degrees dorsiflexion to 40 degrees plantar flexion and there 
was no pain on palpation about the ankle.  While range of 
motion purportedly was somewhat less than in 1998, the 
diagnosis was basically negative orthopedic examination of 
both ankles and no pathology was identified to account for 
the apparent limitation of motion.  In any event, any 
limitation of motion was no more than slight.  In that 
regard, full range of ankle motion is 65 degrees (20 degrees 
dorsiflexion and 45 degrees plantar flexion).  The veteran 
was reported to have a total of 50 degrees, or more than two 
thirds of normal motion.  Thus, it is concluded that she has 
no more than slight limitation (as opposed to moderate 
warranting 10 percent, or marked warranting 20 percent) and 
that her ankle is otherwise asymptomatic.  It must be 
remembered, in general, that where the criteria for a 10 
percent or other minimum compensable rating are not met or 
approximated, a zero percent rating is to be assigned and 
that a zero percent rating does not compel the conclusion 
that there is no disability - just that it is not 
compensable.  

Although separate ratings can be awarded for instability of a 
joint and for limitation of motion, in this case there is no 
diagnosis of arthritis or other joint pathology due to the 
veteran's left ankle disability so as to support more than 
one rating.  Since the manifestations of ankle or knee 
"disability" contemplated by Code 5262 are for the most part 
unspecified, it is reasonable to conclude that Code 5262 
could encompass limitation of motion even though Code 5271 
specifically addresses ankle motion.  In that regard, 
although Code 5271 provides a 10 percent rating for 
"moderate" limitation of ankle motion, Code 5262 provides a 
10 percent rating for only "slight" ankle disability, thus 
supporting the conclusion that Code 5262 can encompass 
limitation of motion along with other manifestations of an 
ankle disability.  However, since the October 2001 VA 
examination showed ankle pathology or manifestations 
associated with the left ankle and the diagnosis was negative 
examination of the ankles, there is no basis for a 
compensable under Diagnostic Code 5262.  

The Board has considered whether an evaluation greater than 
zero percent is warranted under Diagnostic Code 5270 
(ankylosis of the ankle) and find that a higher evaluation is 
not warranted as there is no demonstration by the evidence 
that the veteran's has ankylosis of the left ankle.  Moreover 
the medical evidence does not support the assignment of a 
higher (compensable) evaluation under any other diagnostic 
code associated with an ankle disability (Diagnostic Code 
5272 (ankylosis of the subastragalar or tarsal joint), 
Diagnostic Code 5273 (malunion of the os calcis or 
astragalus) or 5274 (astragalectomy)).

Based on the foregoing, the Board finds that an initial 
evaluation greater than zero percent for the veteran's 
service-connected stress of the left ankle (talus) is not 
warranted and there is no basis for staged ratings.  
Fenderson, supra. 


Additional Consideration

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

The evidence does not show that the service-connected stress 
fracture of the intertrochanteric area, right femur, or the 
stress fracture of the left ankle has markedly interfered 
with the veteran's employment.  She has not been hospitalized 
for either disorder since her discharge from service and 
despite her subjective complaints the medical findings do not 
show much in the way of abnormalities or disabling 
manifestations.  The competent evidence does not show right 
hip or left ankle disabilities that would result in 
"marked" interference with employment or otherwise present 
an unusual or exceptional disability picture as to warrant 
referral of her case for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the Court in Schafrath, supra, 
but finds no other provision upon which to assign increased 
evaluations.

ORDER

Entitlement to an initial rating greater than 10 percent 
disabling for stress fracture of the intertrochanteric area 
of the right femur is denied.

Entitlement to an initial rating greater than zero percent 
for stress of the left ankle (talus) is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

